o: Page 2 of 4 Case 7:18-cv-08386-NSRPEDBadtaarAPY® Filed 11/1SP18*4Pa Ge oF Aheodore McCullough

wer

 

t McCullough Ginsberg Montano & Partners

A Limited Liability Partnership
Formed in the State of New York

Pariners. Dur In Ly ah Rre- fe Of Counsel
Ted McCullough, Esq. * Jason Liam Schmolze, Esq. |

Simon Ginsberg, Esq, * \ s ceo dw lad Cor {pec | 3, Damon Kamvosoulis, Esq.

James S. Montano, Esq. *'*

 

a Michele J. Mittleman, Esq. *
C. Dino Haloulos, Esq. ** ( & G x | OLY ¢ OMA Ger
“ Admitted in NY ZO Associates
t Admitted in NJ ec Ce ne Kara Halpem, Esq. *
* Admitted in PA dh Sto S$ “ Robert B. Lower, Esq. *

ce sed | ccussed ax nai Patrick Lynoul, Esq. *t
4

Cont . |: ov: (3, wt & Robert B. Lower

D Direct: (646) 747-6895
SO.ORDEF leweramegplip.com

    

November

HON-NELS@N S. ROMAN
VIA FACSIMILE UNITED STATES DISTRICT JUDGE

Hon. Nelson S. Roman

United States District Judge

United States Courthouse

300 Quarropas Street, Courtroom 218
White Plains, NY 10601

Re: = William Gunnar Truitt v. Salisbury Bank and Trust Company, et al.
Index No. 7:8-cv-08386-NSR

Dear Judge Roman:

Pursuant to Local Civil Rule 37.2, we respectfully request_an_informal conference to
discuss Defendants’ standing refusal to produce certain categories of evidence required by the
Discovery Protocols set forth in the Court’s September 26, 2018 Order of Automatic Referral to
Mediation, ECF No. 10.

The heart of this dispute involves text messages about Mr. Truitt’s termination, including
text messages sent from Salisbury executives to Mr. Truitt, ¢.g., instructing Mr. Truitt to return
bank property. We have specifically and repeatedly requested those text messages from
Defendants because Mr. Truitt deleted his copies of those messages before he anticipated
litigation or understood the reason for his termination.

On October 30, 2018 Lindsay Sorin, Amber Spataro, and I conducted a telephonic meet
and confer on this issue that lasted approximately 30 minutes. During that call, opposing counsel
indicated:

 

 
"0: Page3of4 = Case 7:18-cv-08386-NSR¥ED-BStanhenty® Filed 11/13 PS“ Paye GF yheodore Mccullough

Page 2 of 3

1. Defendants stand on their objections to the discovery ordered by the Court on September
26, 2018.

2. Defendants will not take any action to preserve, collect, or produce the responsive text
messages we have requested because they are controlled by Salisbury executives or
employees.

3. Defendants will not provide a written response to any of our discovery-related letters or
inquiries. For example, in our October 30, 2018 letter to Defendants, we asked what
responsive non-privileged materials Defendants have withheld based on their objections
to the Court’s September 26, 2018 Order.

Defendants have provided no authority authorizing their categorical exclusion of relevant
text messages from Defendants’ basic preservation and production obligations. This Court and
many others have repeatedly and unambiguously confirmed relevant text messages are
discoverable and subject to preservation obligations.? The Southern District has also held that a
party cannot categorically ignore responsive text messages because it does not own the phones
upon which the text messages reside.* To hold otherwise would allow millions of organizations
like Salisbury, which allow employees to use their personal phones for work purposes, to
unilaterally conceal relevant evidence.

Defendants’ new and categorically false argument that Mr. Truitt “was not terminated”
by Salisbury underscores the evidentiary importance of the text messages regarding Mr. Truitt’s
termination. Similarly, the importance of preserving relevant text messages is underscored by
the fact that text messages are among the most ephemeral types of ESI for several reasons,
including the frequency of phone replacements and U.S. cellular carriers’ general practice of
deleting text messages less than two weeks after their transmission,

 

1 Defendants’ October 24, 2018 document production included a series of objections to the Discovery Protocols set
forth in the Court’s September 26, 2018 Order. For example, Defendants responded to the Court-ordered production
of “Plaintiff’s personnel file” by stating “Defendants object to this Request on the grounds that it ts overly broad |. .
.” Defendants’ Responses to Pilot Discovery dated October 23, 2018 at 2. Similarly, Defendants responded to the
Court-ordered production of “documents the defendant sent to or received from the plaintiff regarding the
termination, and any documents that record the reasons for the termination decision” by stating “Defendants object
to this request on the grounds that Plaintiff's employment was not terminated. Rather, he chose to voluntarily resign
from his position.” Jd. at 3. Defendants refused to retract these objections or raise them with the Court, even after
we reminded Defendants that objections to Court-ordered discovery should be raised “promptly with the Court,”
according to the Court’s September 26, 2018 Order.

2 See Passlogix, Inc. v. 2FA Technology, LLC, et al., 708 F. Supp. 2d 378 (S.D.N.Y. 2010) (imposing a monetary
sanction of $10,000 for, among other things, failing to preserve text messages); see also Walker v. Carter, No. 12-
CV-5384 (ALC)(RLE), 2015 U.S. Dist. LEXIS 171422, at *8 (S.D.N.Y. Dec. 23, 2015) (imposing sanctions against
plaintift’s counsel for failing to produce relevant text messages, including messages held by a non-party).

3 Ronnie Van Zant, Inc. v. Pyle, 270 F. Supp. 3d 656, 660 (S.D.N.Y. 2017) (granting adverse inference instruction
for failure to preserve a non-party’s cell phone). “Cleopatra argues that it cannot be sanctioned for the actions Cohn,
a non-party, took and whose phone, Cleopatra contends, was not within their control, However, the “concept of
“contro!” has been construed broadly.” Documents are considered to be under a party's control ‘if the party has the
practical ability to obtain the documents from another, irrespective of his legal entitlement.” /d. at 669 (citations
omitted).

 

 

122 East 42™ Street, Suite 3505, New York, NY 10168 Tel (646) 435-0300 Fax (646) 349-2217
0: ~Page4of4 = Case 7:18-cv-08386-NSRPEDBStaaRHEND Filed 11/15 A184 PRaYe SUF Areodore Meculloush

Page 3 of 3

Based on the foregoing, we respectfully request an informal conference with the Court to
discuss this issue and, as needed, seek leave to file a motion to compel compliance with the
Court's September 26, 2018 Order and the preservation. of relevant evidence.

Sincerely,

Robert B. Lower
MCCULLOUGH GINSBERG
MONTANO & PARTNERS LLP
122 East 42" Street, Suite 3505
New York, New York 10168
Phone: (646) 747-6895
rlower@megpllp.com

Counsel for Plaintiff

ce: William G. Truitt (Plaintiff); Ted McCullough and Jim Coughlan (counsel for Mr.
Truitt); Lindsay M. Sorin and Amber M. Spataro (counsel for Defendants)

122 East 42™ Street, Suite 3505, New York, NY 10168 Tel (646) 435-0300 Fax (646) 349-2217

 
Pagetof4 = Case 7:18-cv-08386-NSRPEDBdtarnePMB Filed 11/13 PE PAYe OF Breeders Mocutioush

 

 

 

 

 

 

 

FAX COVER SHEET

TO

COMPANY

FAX NUMBER 19143904179

FROM Theodore McCullough

DATE 2018-11-12 21:22:14 GMT

RE RE: Truitt Index #7:18-CV-08386-NSR
COVER MESSAGE

 

Enclosed please find a letter on behalf of Plaintiff William G, Truitt (Index No, 7:18-cv-08386-
NSR) requesting an informal conference with the Judge Roman.

WWW.42.COM

 
